 In the Matter of NATIONAL CAN CORPORATION, EMPLOYERandUNITEDeSTEELWORKERSOF AMERICA, CIO, PETITIONERCase No. 6-R-16,00.Decided April 9, 1947Messrs. Mark LauterandHoward E. Boam,of New York City, forthe Employer.Mr. Philip M. Curran,of Pittsburgh, Pa., andMr. Joseph, Koeval,.ofMcKeesport, Pa., for the Petitioner.Mr. Stanley R. Strauss,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onDecember 12, 1946, conducted a prehearing election among employeesof the Employer in the alleged appropriate unit, to determine whether,or not they desired to be represented by the Petitioner for the purposes.of collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 53 eligiblevoters, 51 of whom cast ballots; that 41 votes were cast for, and 5 votesagainst, the Petitioner; and that 5 ballots were challenged.Thereafter, a hearing was held at Pittsburgh, Pennsylvania, onFebruary 7, 1947, before Henry Shore, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERNational Can Corporation, a Delaware corporation, engaged in themanufacture of tin cans and related products, operates plants in sixStates.This proceeding is concerned only with the McKeesport,Pennsylvania, plant, where the Employer is engaged in the manu-facture and lacquering of tin plate and other materials.During the73 N. L. R. B., No. 52.270 NATIONAL CAN CORPORATION271past 12-month period, the Elliployer purchased for its McKeesportplant raw materials, valued in excess of $100,000, of which approxi-mately 10 percent came from outside Pennsylvania.During the sameperiod, the Employer sold products finished at the McKeesport plant,valued in excess of $200,000, of which approximately 60 percent wassold outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITThe Petitioner seeks a unit consisting of all production and mainte-nance employees engaged in the manufacturing and lacquering oftin plate and other materials at the Employer's McKeesport, Penn-sylvania, plant, excluding clerical and salaried employees, policemen,watchmen, foremen, and all other supervisory employees.The par-ties, while otherwise agreed with respect to the unit, disagree regardingthe inclusion of five employees, hereinafter discussed, who work inthe lithographic department of the McKeesport plant.The lithographic department is set up in one room and contains threemachine units situated about 25 feet apart; two of the units consist ofa coating machine, an automatic feeder, and an oven; the third unitconsists of a coating machine, an oven, and a lithographic press.Thecoating machines are used to apply a protective coating to tin platedesigned for manufacture into food containers.The lithographicpress is used, in part, to decorate the material already processed bythe three coating machines.Another plant department, the tin platesorting department, is situated in an adjacent building, and sorts,slits, and bundles the tin plate.Charles Gilchrist :Gilchrist, who is head of the lithographing de-partment, is classified as "lithographic pressman and foreman," and isthe regular operator of the lithographic press. In the plant hier-739926-47-vol. 73-19 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDarchy, he occupies a position immediately beneath that of the plantmanager. In conjunction with the operation of the lithographicpress,Gilchrist oversees personnel working on the adjacent coatingmachines and ovens.On occasion, his authority has been extendedto include employees in the tin plate, sorting department.He haspower to make effective recommendations regarding the hire, dis-charge, and disciplining of employees.Accordingly, we find thathe is a supervisory employee within the Board's customary definitionof that term,' and we shall exclude him from the unit.Mary Polak :Polak, classified as a "feeder," is a semi-skilled workerwho washes; and feeds metal to the lithographic press. She is theonly employee who feeds the press.The Employer contends that thisfact prevents any community of interest between Polak and otherproduction and maintenance employees.The record discloses thatfeeders have been bargained for as a part of a separate lithographicgroup in one of the plants operated by the Employer.There is nocollective bargaining history concerning the employees in the McKees-port plant, and no other labor organization has sought to representthem.Polak's employment status, by rate of pay and hours of work,is similar to those of other employees in the lithographing department.The record shows that there is a close relationship, both of contiguityand function, between the work performed by Polak on the litho-graphic press and that of other production and maintenance employeesin the plant, especially those working on the coating machines andovens adjacent to the press.Accordingly, we shall include her in theunit.'Ralph Allen, Andrew Baran, and Kenneth Dry:These employeesare classifed as "coaters," and operate coating machine units with theassistance of two helpers.In the course of two of the three dailyshifts, any one of the three is also charged with over-all responsibilityfor the operations of an adjacent unit that is being operated by one ofthe plant's less experienced "coaters."At such times, with rareexceptions, none of the Employer's admittedly supervisory personnelis in the plant.Allen, Baran, and Dry are granted limited disciplin-ary power, but any action taken pursuant thereto is subject to theindependent investigation and approval of the plant superintendent.The Employer contends that these employees should be excludedfrom the unit because they are working foremen with supervisorypowers.None of the three has the authority to hire or discharge, orotherwise make effective recommendations affecting the status of theirsubordinates.We find that the three employees are not supervisoryemployees, and we shall include them within the unit.'Matter ofDouglas Atircraft Company,Inc.,50 N L. R. B 784.2Cf.Matter of American Can Company, Southern,43 N L R B 838 NATIONAL CAN. CORPORATION273We find thatallproduction and maintenance employees at theEmployer'sMcKeesport,Pennsylvania,plant, including the litho-graphic press feeder and the coaters,but excluding clerical and salariedemployees,policemen,watchmen, the lithographic pressman, fore-man, and allothersupervisory employeeswithauthority to hire,promote, discharge,discipline,or otherwise effect changes in the statusof employees,or effectively recommended such action,constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESAs stated above, the Tally of Ballots shows that of 51 ballots castin the election, held before the hearing, 41 votes were cast for, and5 votes against, the Petitioner.Five of the ballots cast, those ofCharles Gilchrist,Mary Polak, Ralph Allen, Andrew Baran, andKenneth Dry, were challenged. In accordance with the findingsset forth in Section IV,supra,we hereby sustain the challenge to theballot cast by Gilchrist, and overrule the challenges to the other ballots.As the Petitioner secured a majority of the votes cast by the eligibleemployees in the unit found appropriate in Section IV, irrespective ofthe uncounted ballots of Polak, Allen, Baran, and Dry, we shall notdirect that their ballots be opened and counted.We shall certify thePetitioner as the collective bargaining representative of all the em-ployees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT Is HEREBY CERTIFIED that United Steelworkers of America, C. I. 0.,has been designated and selected by a majority of all production andmaintenance workers at the McKeesport, Pennsylvania, plant of Na-tional Can Corporation, including the lithographic press feeder andthe coaters, but excluding clerical and salaried employees, policemen,watchmen, the lithographic pressman, foremen, `and all other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, as their representatives for the purposes ofcollective bargaining and that, pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment.CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.